Citation Nr: 1010128	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  08-12 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for residuals of 
adenocarcinoma of the rectum (rectal cancer), to include as 
due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to a finding that the Veteran's step-son JG 
is a helpless child of the Veteran.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to April 
1971, from September 1990 to May 1991, and from May 1994 to 
October 1994, in addition to various verified and unverified 
periods of active duty for training while in the Indiana Air 
National Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Veteran's claim is currently under the 
jurisdiction of the RO in St. Petersburg, Florida.  The 
Veteran attended a hearing before the undersigned in 
September 2009; a transcript of this hearing has been 
included the claims file.

The Veteran specifically listed the issues on the title page 
of this decision on his VA Form 9.  He did not list the issue 
of total disability for individual unemployability.  As such, 
that issue is not before the Board at this time.

The issues of service connection for a heart disorder, 
residuals of rectal cancer, and bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.



FINDINGS OF FACT

1.  JG, born November [redacted], 1987, attained the age of 18 on 
November [redacted], 2005.

2.  The evidence for and against a finding that JG was 
permanently incapable of self-support by reason of mental 
impairment prior to attaining the age of 18 is in relative 
equipoise.


CONCLUSION OF LAW

The criteria for recognition of JG as a helpless child of the 
Veteran have been met.  38 U.S.C.A. §§ 101(4)(A), 5107 (West 
2002); 38 C.F.R. §§ 3.57, 3.315, 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the Veteran's claim.  Thus, no further discussion 
of the VCAA is required.

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 are for consideration.  A 
child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years may be so held at a later date even though 
there may have been a short intervening period or periods 
when his condition was such that he was employed, provided 
that the cause of incapacity is the same as that upon which 
the original determination was made, and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment that was only casual, 
intermittent, trial, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapacity of self-support 
otherwise established.  Id.

Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending upon the 
educational progress of a child, the economic situation of 
the family, indulgent attitudes of parents, etc.  Where the 
extent and nature of the disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, it should be considered whether the daily 
activities of the child in the home and in the community are 
equivalent to the activities of employment of any nature 
within the physical and mental capability of the child, and 
which would provide sufficient income for reasonable support.  
Lack of employment of the child either prior to or after the 
delimiting age should not be considered as a major factor in 
the determination to be made unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or the indulgence of friends or 
relatives.  The capacity of a child for self-support is not 
determinable upon the employment afforded solely upon 
sympathetic or charitable considerations, and which involve 
no actual or substantial rendition of services.  Id.

At his September 2009 hearing, the Veteran reported that JG 
began demonstrating mental and behavioral abnormality at 
around age three, which clearly progressed over time, 
eventually resulting in a diagnosis of Asperger's Disorder. 
JG's birth certificate indicates that he was born on November 
[redacted], 1987, meaning he reached the age of 18 on November [redacted], 
2005.

The Veteran reported that JG began receiving Social Security 
disability benefits around October 2005, just before turning 
18.  Although this evidence is not associated with the claims 
file, the Board finds that the Veteran is competent to report 
this information and that the delay in remanding this claim 
to obtain these records would not materially assist the Board 
in deciding this claim.

Further, there is additional evidence that JG was permanently 
incapacitated prior to reaching the age of 18.  In a 
September 2005 letter from a private physician, JG was noted 
to have diagnoses of Asperger's Disorder, Attention-
Deficit/Hyperactivity Disorder, Obsessive Compulsive 
Disorder, and Depressive Disorder/Mood Disorder.  The 
physician opined that JG had difficulties with social 
interactions, saw the world rigidly, and was impulsive, all 
of which resulted in depression.  As a result, JG had 
dramatic difficulty in a school environment and was advised 
to consider homeschooling.

The Veteran explained at the hearing that JG is not able to 
work or support himself.  He requires constant daily care and 
the only respite for the Veteran and his wife comes when JG 
goes to a sheltered workshop, which often goes poorly for JG.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, such as the care his step-son requires.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Board finds that JG's current difficulties are consistent 
with the difficulties he experienced prior to reaching the 
age of 18.  As noted in the governing regulation, most 
children from ages 16 to 18 do not work, they attend school.  
The Veteran's step-son was unable to attend school due to his 
disabilities.  

It is clear that prior to the child's 18th birthday, JG was 
affected by several serious mental disabilities.  This 
compels the Board to find that the evidence both for and 
against a finding of helpless child status is in relative 
equipoise in this appeal.  Accordingly, the Board finds that 
an award of helpless child status for the Veteran's step-son 
is warranted. 


ORDER

Entitlement to recognition of the Veteran's step-son JG as 
the helpless child of the Veteran for VA compensation 
purposes is granted.


REMAND

Heart Disorder.  At his hearing, the Veteran explained that 
he was the only medic available to his unit while he served 
in Darfur.  He believed that he was experiencing some heart 
issues at that time, but there was no one to go to for 
treatment.  He thought he was experiencing angina.  The 
Veteran, as a medic, would certainly have been competent to 
identify his own symptoms.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Furthermore, the Veteran should not 
be penalized for having been the only medical personnel 
available to assign a diagnosis and make a notation in his 
service treatment records.  As such, the Board finds that the 
Veteran experienced heart problems in service while stationed 
in Darfur.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  The Veteran was afforded a VA examination 
in May 2007, but that examiner was unable to offer an opinion 
without speculation.  The Board finds that a new examination, 
which considers that heart problems in service have been 
conceded, is necessary.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).  An addendum to the May 
2007 opinion would not be sufficient, as the examiner should 
speak with the Veteran about his heart problems in service.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  As for federal records, 38 U.S.C.A. 
§ 5103A(b)(3) requires that VA continue any attempts to get 
federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  A 
May 1996 service treatment records indicates that the Veteran 
was undergoing a Medical Evaluation Board (MEB) subsequent to 
his heart attack.  Records of the MEB are not associated with 
the claims file and should be obtained.

Rectal Cancer.  The Veteran reported at his hearing that, in 
1999, a physician told him his rectal cancer may have been 
slow growing and could have begun ten years prior.  This 
means his cancer could have existed during his periods of 
active duty in 1990 to 1991 and in 1994.  The Veteran can 
attest to factual matters of which he had first-hand 
knowledge, such as something told to him by a physician.  See 
Washington, supra.  As such, this statement should be 
considered by a VA examiner.  The Veteran already attended a 
VA examination in May 2007, although the examiner was not 
able to reach an opinion on the matter.  An addendum to this 
opinion must be obtained.  It must consider whether the 
Veteran's rectal cancer had its onset in or was aggravated by 
service.  See McLendon, supra.

Hearing Loss.  A June 1992 "Over 40" physical screening 
noted that the Veteran should "avoid auditory trauma."  It 
appears that the Veteran's hearing may have been a concern at 
this time.  As such, the Veteran is entitled to a VA 
examination to determine whether hearing loss began in or is 
related to service.  See McLendon, supra. 

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and 
complete service treatment records, 
including the records from the 
1996 MEB.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Schedule the Veteran for VA 
examinations to determine the nature 
and etiology of his heart disorder and 
his hearing loss.  The entire claims 
file must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements 
of the Veteran.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

Heart Disorder.  Advise the examiner 
that heart problems, possibly angina, 
during the 1990-1991 period of service 
have been conceded.  The examiner 
should conduct a complete history and 
physical and offer an opinion as to 
whether the heart problems the Veteran 
experienced in service are at least as 
likely as not related to his 1996 heart 
attack and his current heart disorder.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

Hearing Loss.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether the 
Veteran's current hearing loss at least 
as likely as not began in service or is 
related to service.

3.  Obtain an addendum to the May 2007 
opinion.  The examiner should review 
the claims file, including the 
Veteran's explanation of the 1999 
physician's contention that rectal 
cancer began ten years prior.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's rectal cancer began 
in or was aggravated by service.

4.  After completing the above actions, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


